Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 3, line 16 through page 5, line 18, filed 21 January 2021, with respect to claims 1 and 5-8 have been fully considered and are persuasive.  The rejection of claims 1 and 5-8 under 35 U.S.C. 103 as being unpatentable over Umayahara et al. (US 9,034,495) has been withdrawn.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claim 9-12 directed to an invention non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.

Allowable Subject Matter
4.	Claims 1 and 5-8 are allowable over the prior art references of record.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 

“…a reduction amount of the reference value is set differently in accordance with the monitored SOC of the battery, 
the larger the monitored SOC of the battery, the smaller the reduction amount of the reference value of the fuel cell stack voltage, and 
the smaller the monitored SOC of the battery, the larger the reduction amount of the reference value of the fuel cell stack voltage”, as set forth independent claim 1.
	Claims 5-8 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729